Title: Commission as Delegate to the Continental Congress, [25 October 1782]
From: Clinton, George
To: Hamilton, Alexander


[Poughkeepsie, New York, October 25, 1782]
State of New York.
The People of the State of New York by the Grace of God free & Independent: To all whom these presents shall come send Greeting. Know Ye that we having inspected the records remaining in the Secretary’s Office of our said State do find there a certain Commission in the words following to wit “The people of the State of New York by the Grace of God free & independent: To all to whom these presents shall come send Greeting, Whereas our Senate & assembly have on the twenty second day of July in this present year nominated & appointed the honorable James Duane, William Floyd, John Morin Scott, Ezra L’Hommedieu and Alexander Hamilton Esquires Delegates to represent our said State in the United States of America in Congress Assembled for one year from the first Monday in November next. Now therefore know Ye that in pursuance of the said nomination & appointment we have by these presents commissioned the said James Duane, William Floyd, John Morin Scott, Ezra L’Hommedieu and Alexander Hamilton Esquires, with full power & authority to them the said James Duane, William Floyd, John Morin Scott, Ezra L’Hommedieu, & Alexander Hamilton to represent our said State in the said Congress accordingly: In Testimony whereof we have caused these our letters to be made patent and the great seal of our said State to be hereunto affixed: Witness our trusty and well beloved George Clinton Esquire—Governor of the said State General and Commander in Chief of all the Militia & Admiral of the Navy of the same. Given at Poughkeepsie the said twenty second day of July in the year of our Lord One thousand seven hundred and Eighty two and of our Independence the seventh.” All which we have caused to be exemplified by these presents. In Testimony whereof we have caused these our Letters to be made patent & the Great Seal of our said State to be hereunto afixed. Witness our Trusty & well beloved George Clinton Esquire Governor of our said State General and Commander in Chief of all the Militia and Admiral of the Navy of the same at Poughkeepsie the twenty fifth day of October in the Year of our Lord 1782, and of our Independence the seventh.
Geo Clinton
Passed the Secretary’s Offices
25th Octr 1782
Rob. Harpur D Secy
